                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

TIMOTHY BRYANT CHARLES (#345238)                                         CIVIL ACTION

VERSUS
                                                                         NO. 19-27-SDD-RLB
RANDALL ROBERTSON, ET AL.
                                             ORDER

       Before the Court are the plaintiff’s Motion for Leave to File an Amended Complaint (R.

Doc. 5), Motion for Leave to File an Alter Amended Complaint (R. Doc. 8), Motion for Leave to

File an Amended Complaint (R. Doc. 9), and Motion for Reconsideration (R. Doc. 10). The

plaintiff seeks to amend his Complaint to clarify that he is seeking nominal and/or punitive

damages and an injunction, and to add additional facts regarding violation of his procedural due

process rights and denial of equal protection in connection with his parole proceedings.

       The plaintiff has not provided the Court with a proposed amended complaint.

Furthermore, it is within the Court’ s discretion to deny a motion to amend if it is futile. An

amendment would be futile if “the amended complaint would fail to state a claim upon which

relief could be granted.” Stripling v. Jordan Production Co., 234 F.3d 863, 872-873 (5th Cir.

2000). The Court finds such futility in this case. The amendments requested by the plaintiff fail

to state a claim for the same reasons set out in this Court’s Report and Recommendation (R. Doc.

4). Accordingly,

       IT IS ORDERED that the plaintiff’s Motions (R. Docs. 5, 8, 9, and 10) are DENIED.

       Signed in Baton Rouge, Louisiana, on April 9, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
